
	
		I
		112th CONGRESS
		2d Session
		H. R. 5719
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Rangel (for
			 himself, Mr. McDermott,
			 Mr. Pascrell,
			 Mr. Lewis of Georgia,
			 Ms. Berkley,
			 Mr. Neal, Mr. Larson of Connecticut,
			 Mr. Gerlach, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the deduction allowed for student loan interest.
	
	
		1.Short titleThis Act may be cited as the
			 Student Loan Interest Deduction Act of
			 2012.
		2.Increase in
			 deduction for student loan interest
			(a)Increase in
			 dollar limitation and repeal of limitation based on incomeSubsection (b) of section 221 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					(b)Maximum
				deductionThe deduction
				allowed by subsection (a) for the taxable year shall not exceed $5,000 ($10,000
				in the case of a joint
				return).
					.
			(b)Repeal of the
			 limitation on the period the deduction is allowed made
			 permanentTitle IX of the Economic Growth and Tax Relief
			 Reconciliation Act of 2001 shall not apply to the amendments made by section
			 412 of such Act.
			(c)Conforming
			 amendmentSection 221 of such Code is amended by striking
			 subsections (e) and (f) (relating to special rules and inflation adjustments,
			 respectively) and inserting the following new subsection:
				
					(e)Denial of double
				benefitNo deduction shall be
				allowed under this section for any amount for which a deduction is allowable
				under any other provision of this
				chapter.
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
